DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 05/06/2021 to the Office Action mailed on 03/09/2021 is acknowledged.

Claim Status
Claims 17-35 are pending. 
Claims 1-16 were previously cancelled.
Claims 17 and 33 are currently amended.
Claims 17-35 have been examined.
Claims 17-35 are rejected.

Priority
	Priority to 371 PCT/EP2018/055889 filed on 03/09/2018, which claims priority to French patent application 1751945 filed on 03/09/2017 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/09/2019, 06/08/2020, 01/06/2021, and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 17-22 and 27-35 under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent 5690924, Published 11/25/1997) in view of Lucas (European Patent 0452208 A1, Published 10/16/1991) is withdrawn in view of the amendment to the claims.
The rejection of claims 23-26 under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent 5690924, Published 11/25/1997) in view of Lucas (European Patent 0452208 A1, Published 10/16/1991) as applied to claims 17-22 and 27-35 above, and further in view of Gawtrey et al. (US Patent Application Publication 2015/0139917 A1, Published 05/21/2015) is withdrawn in view of the amendment to the claims.

This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 17-22 and 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent 5690924, Published 11/25/1997) in view of Lucas (European Patent 0452208 A1, Published 10/16/1991) and Beadle (GB Paten Application Publication 2340891 A, Published 03/01/2000).
The claims are directed to an aerosol device comprising: a container comprising a cosmetic composition comprising a fixing polymer; and a dispensing head comprising: a body; and a diffuser comprising outlet orifices configured to spray the cosmetic composition in different directions with respect to a longitudinal axis of the diffuser; first and second concentric chambers through which the composition successively passes before it exits the dispensing head via the outlet orifices; a separation skirt  that separates the first and second concentric chambers, wherein the skirt comprises at least two apertures and an aperture disposed between the first and second concentric chambers and angularly offset relative to at least one of the outlet orifices. The claims are further comprising a method of shaping hair comprising spraying the hair with an effective amount of the cosmetic composition in a container. 

Keil et al. lacks a teaching wherein the composition is in the instantly claimed container.
Lucas teaches the invention relates more particularly to the dispensing cap with which these containers must be fitted and which allows the foaming product to be distributed precisely (paragraph 0002). FIG. 1 shows the upper part of a container 1 of the aerosol canister type for containing a creamy product to be dispensed in the form of a foam (paragraph 0013). FIG. 3 shows a dispensing head(21), comprising concentric chambers (18 and 26) and the dispensing head further comprises orifices (23). 
Beadle teaches "In use the contents of the aerosol, exiting the orifice 19, hit the first baffle 36. Some of the contents will be deflected back to a portion of the inner wall 42, behind the central spigot 35, and are then deflected forwards to pass each side of the second baffle 41, with some of said contents also passing over the first baffle 36, and under the second baffle 41” (page 4, lines 29-35). "The 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the dispenser of Lucas with the composition of Keil et al. and have a reasonable expectation of success. One would have been motivated to do so in order to dispense the foam of Keil et al. in a precise distribution. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the dispenser of Lucas with the baffles (separation skirt) and have a reasonable expectation of success. One would have been motivated to do so in order to ensure good mixing of the contents of the composition of Keil et al. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent 5690924, Published 11/25/1997) in view of Lucas (European Patent 0452208 A1, Published 10/16/1991) and Beadle (GB Paten Application Publication 2340891 A, Published 03/01/2000) as applied to claims 17-22 and 27-35 above, and further in view of Gawtrey et al. (US Patent Application Publication 2015/0139917 A1, Published 05/21/2015).
The claims are further directed to the composition comprising a water insoluble powder such as calcium carbonate. 
The teachings of Keil et al. and Lucas lack a teaching wherein the composition comprises calcium carbonate.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add calcium carbonate and have a reasonable expectation of success. One would have been motivated to do so in order to give a composition that also absorbs sebum. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617